
	
		II
		112th CONGRESS
		2d Session
		S. 2272
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate a mountain in the State of Alaska as Mount
		  Denali.
	
	
		1.Designation of Mount Denali
			 in the State of Alaska
			(a)In
			 generalThe mountain located
			 at 63° 04′ 12″ N, by 151° 00′ 18″ W, in the State of Alaska shall be known and
			 designated as Mount Denali.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the mountain described in subsection (a) shall be deemed to be
			 a reference to Mount Denali.
			
